This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 STATE OF NEW MEXICO,

 3          Plaintiff-Appellee,

 4 v.                                                                                   No. 35,455

 5 ADELINA BACA

 6          Defendant-Appellant.

 7 APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
 8 Alisa Ann Hadfield, District Judge

 9 Hector H. Balderas, Attorney General
10 Santa Fe, NM

11 for Appellee

12 Bennett J. Baur, Chief Public Defender
13 Steven J. Forsberg, Assistant Appellate Defender
14 Albuquerque, NM

15 for Appellant


16                                 MEMORANDUM OPINION

17 VIGIL, Chief Judge.
 1   {1}   Defendant Adelina Baca appeals from the district court’s affirmance of her

 2 conviction after a bench trial in metropolitan court for driving while under the

 3 influence of intoxicating liquor. This Court issued a notice of proposed disposition,

 4 proposing to agree with and adopt the district court’s memorandum opinion and affirm

 5 Defendant’s conviction. Defendant filed a notice that she will not file a memorandum

 6 in opposition. Accordingly, for the reasons stated in our notice of proposed disposition

 7 and herein, and for the reasons articulated in the memorandum opinion of the district

 8 court, we affirm Defendant’s conviction.

 9   {2}   IT IS SO ORDERED.



10                                                ______________________________
11                                                MICHAEL E. VIGIL, Chief Judge


12 WE CONCUR:



13 ___________________________________
14 M. MONICA ZAMORA, Judge



15 ___________________________________
16 JONATHAN B. SUTIN, Judge